Exhibit 17.1 July 29, 2014 Sharon S. Franey President and & COO CODESMART Holdings, Inc. 5029 Apple Lane Mohnton, PA 19540 Letter of Resignation Dear Shari: As you know, I have been named as a defendant in USA v. Abraxas Discala, et al., 14-CR-0039 (E.D.N.Y.), a criminal case, and Securities and Exchange Commission v. Abraxas Discala, 14-CV-4346 (E.D.N.Y), a civil action. I believe with all my heart in Codesmart and in its future. Unfortunately and with great regret, I must step down, effectively immediately, as chief executive officer and chairman of the board so that I can focus on the defense of these cases, and for the good of the company. Best Regards, /s/ Ira Shapiro Ira Shapiro 103 Waters Edge Congers, NY 10920
